299 F.2d 844
UNITED STATES of America, Plaintiff-Appellee,v.Bruce BARNES, Defendant-Appellant.
No. 14697.
United States Court of Appeals Sixth Circuit.
Feb. 8, 1962.

H. M. Bacon, Morristown, Tenn.  (Roy T. Campbell, Jr., Newport, Tenn., on the brief), for defendant-appellant.
B. Bruce Guthrie, Asst. U.S. Atty., Chattanooga, Tenn.  (John H. Reddy, U.S. Atty., Knoxville, Tenn., and William P. Crewe, Asst. Regional Counsel, Int.  Rev. Service, Atlanta, Ga., on the brief), for plaintiff-appellee.
Before SHACKELFORD MILLER, Jr., Chief Judge, and McALLISTER and WEICK, Circuit Judges.
PER CURIAM.


1
Appellant was found guilty by a jury under a one-count indictment charging a conspiracy to violate the Internal Revenue Laws dealing with distilled spirits, in violation of Section 371, Title 18 U.S.Code.  No evidence was offered by appellant.  He received a sentence of four years imprisonment.


2
The Court, being of the opinion that the evidence was insufficient to sustain a conviction of such offense, it is ordered that the judgment be reversed and the case remanded to the District Court for entry of judgment of acquittal.  Rule 29(a), Rules of Criminal Procedure, 18 U.S.C.; United States v. Gardner, 171 F.2d 753, 759 C.A. 7th; Carr v. United States, 278 F.2d 702, C.A. 6th.